Candlek, J.
1. The evidence, while entirely circumstantial, was sufficient to support the conviction of the accused.
2. This being an accusation of simple larceny, and the evidence authorizing a finding that the stolen property was carried by the accused into the county where the accusation was sworn out, even if the actual theft was committed in another county, it was not error for the court to hold that the accused was guilty of larceny in the county where the accusation was sworn out. Penal Code, § 155; Green v. State, 114 Ga. 918.

Judgment affirmed.


By five Justices.